EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 8 February 2021.  Claims 1-3, 6 and 10-17 are now pending.  The Examiner acknowledges the amendments to claims 1, 6, 10, 12, 13, 15 and 16 as well as the cancellation of claim 4, 5 and 7-9.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

At line 1 of claim 10, “comprising” has been changed to –comprising:--.
At line 2 of claim 10, “configured to” has been changed to –configured to:--.
At line 26 of claim 15, “the irradiation nozzle” has been changed to –an irradiation nozzle--.
At line 4 of claim 17, “a predetermined change interval” has been changed to –the predetermined change interval--.
At line 5 of claim 17, “a descending order from a settable” has been changed to –the descending order from the settable--.

Reasons for Allowance
Claims 1-3, 6 and 10-17 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-3, 16 and 17, while the prior art teaches a treatment planning system comprising: a controller configured to: divide an irradiation region to be irradiated with a charged particle beam into a plurality of layers in an advancing direction of the charged particle beam and determine a target irradiation amount for a plurality of irradiation spots within the layers; and determine beam intensity for each of the layers based on a condition set in advance for suppressing change in dose distribution due to an error dose, the prior art of record does not teach or fairly suggest a treatment planning system as claimed by Applicant, wherein a beam intensity value that satisfies the condition for suppressing change in dose distribution is obtained by decreasing the beam intensity by a predetermined change interval which is set in advance in a descending order from a settable maximum value, or obtained by decreasing the beam intensity by a predetermined change interval and selecting the beam intensity of which an irradiation time becomes a shortest among beam intensities satisfying the condition.
Regarding claim 6, while the prior art teaches a treatment planning system comprising: a controller configured to: divide an irradiation region to be irradiated with a charged particle beam into a plurality of layers in an advancing direction of the charged particle beam and determine a target irradiation amount for a plurality of irradiation spots within the layers; and determine beam intensity for each of the layers based on a condition set in advance for suppressing change in dose distribution due to an 
Regarding claims 10-14, while the prior art teaches a treatment planning system comprising: a controller configured to: divide an irradiation region to be irradiated with a charged particle beam into a plurality of layers in an advancing direction of the charged particle beam and further determine a target irradiation amount for a plurality of irradiation spots within the layers to determine an irradiation plan, and determine an intensity of the charged particle beam for each of the layers in a range of a condition set in advance for suppressing change in dose distribution due to an error dose, the prior art of record does not teach or fairly suggest a treatment planning system as claimed by Applicant, wherein the irradiation plan includes a scanning path along which the charged particle beam moves in the layers in which a combination of irradiation with the charged particle beam is not stopped at a time of movement to a first next one of the irradiation spots and in which irradiation with the charged particle beam is stopped at the time of movement to a second next one of the irradiation spots that is different than the first next one of the irradiation spots.
Regarding claim 15, while the prior art teaches a particle therapy system comprising: an acceleration apparatus that accelerates a charged particle beam; an 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791